Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10 of copending Application No. 17/036,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite a threaded connection structure requiring the same structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 1 objected to because of an informality: the word “lager” in line 2 should be changed to “large” or larger”. In addition, the word “a” should be inserted before “bidirectional taper hole” and “bidirectional truncated cone body” in line 8. Further, the word “an” should be inserted before “outer surface” in line 12. 
The claims are replete with elements that are missing the word “a” or “the” before it.Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites some limitations in parenthesis which makes it confusing as to whether the limitations are required.
Claim 1 recites A dumbbell-shaped asymmetric bidirectional tapered threaded connection pair having lager left taper and a small right taper, or a dumbbell like (a left taper is greater than a right taper) asymmetric bidirectional tapered thread connection pair. It is unclear what the difference is between these two options. In addition, it is unclear which option all the subsequent recitations of the connection pair are referring to.
Claim 1 recites the complete body. There is insufficient antecedent basis for this limitation.
Claim 1 recites a left taper in line 7. It is unclear if this is referring to the left taper previously introduced.
Claim 1 recites small middle ends and large ends. The terms “large” and “small” are relative terms which render the claim indefinite. It is further unclear what the ends of the middle are.
Claim 1 recites a spiral bidirectional taper hole and a spiral bidirectional truncated cone body. It is unclear if these are referring to the bidirectional taper hole and the bidirectional truncated cone body previously introduced.
Claim 1 recites the inner surface and the threaded body of the external thread. There is insufficient antecedent basis for these limitations.
a threaded body … presented in the form of non-solid space. It is unclear how a body can be a non-solid space.
Claim 1 recites the left taper of the asymmetric bidirectional cone forms the left taper (95) corresponding to a first taper angle (al), and the right cone forms the right taper (96) corresponding to the second taper angle. The phrase the left taper forms the left taper is confusing. Further the asymmetric bidirectional cone, the right cone, and the second taper angle lack antecedent basis.
Claim 1 recites the internal thread (6) and the external thread (9) pass through the cone hole to enclose the cone until the surface of the inner cone and outer cone bear on each other. The cone hole, the cone, the surface, and the inner cone and outer cone lack antecedent basis. In addition, it is unclear what this limitation is attempting to claim.
Claim 1 recites a technical performance depends mainly on the taper and the taper of the threaded body; preferably, both the first taper angle (al) and the second taper angle (a2) should be greater than 0 and less than 53; and for individual special fields, preferably, the first taper angle (al) is greater than or equal to 53 and less than 180. The term “mainly” is indefinite. In addition, use of the term “preferably” and “should be” is indefinite because it is unclear if the following limitations are required. Further, the phrase “the taper and the taper” seems to be a translational error.
Given the specific rejections above (and the general indefiniteness), for purposes of examination, claim 1 will be interpreted as having the following structure:
A threaded connection pair, comprising:
an internal thread and an external thread each comprising a dumbbell-shaped asymmetric bidirectional tapered thread having a left taper and a right taper, the dumbbell-shaped asymmetric bidirectional tapered thread having a middle and two ends such that a distance of the middle from a central axis of the connection pair is less than a distance of the each of the two ends, the internal thread being threaded on the external thread such that a conical surface of the internal thread contacts a conical surface of the external thread;
	a thread of the internal thread is located on an inner surface of a cylindrical body and delimits a spiral bidirectional tapered hole;
	a thread of the external thread is located on an outer surface of a cylindrical member and delimits a spiral bidirectional truncated cone body;
	wherein the left taper corresponds to a first taper angle and the right taper corresponds to a second taper angle, the left taper and right taper having 

Claim 2 recites the left conical surface of, the first spiral conical surface, the right conical surface, the second spiral conical plane, the internal spiral, the spiral outer side, the two hypotenuses, the right-angled trapezoid combination, the right-angle side, the central axis of the cylindrical nut; the left conical surface of bidirectional truncated cone body, the first spiral conical surface of cone body (721), the second spiral conical surface of cone body, the external spiral. These limitations lack antecedent basis.
Claim 2 recites bidirectional taper hole (42) and taper hole. It is unclear if these are referring to the bidirectional taper hole (41) introduced in claim 1.
Further, it is unclear if the shapes of the internal and external thread are formed with the same cyclotron and trapezoid combination moving at the same speed.
Claims 3 and 4 recite a uniform velocity. It is unclear if this is the same uniform velocity introduced in claim 2.
Claim 5 recites the left conical surface and the right conical surface of bidirectional cone, namely the first spiral conical surface of taper hole (421) and the second spiral conical plane of taper hole. Since claim 1 recites the tapered hole on the internal  thread and the truncated cone body on the external thread, it is unclear how the conical surfaces of the cone can be the conical surfaces of the hole.
Regarding claim 6, the claim is generally confusing and seems to be very poorly translated. In addition, it is replete with antecedent basis issues.
Claim 7 recites the following limitations multiple times: a large diameter of the internal and external threads, a small diameter of the internal and external threads, a groove, and inner and outer angular shape structure. It is unclear if the repetitions are referring to the same structure and diameters of the previously recited elements.
Claim 7 recites sharp angle structure. The term “sharp” is a relative term rendering it indefinite.
Claim 8 recites fix diameter under spiral’s guidance. This phrase is confusing and awkwardly written.
bidirectional truncated cone body and bidirectional tapered hole. It is unclear if this is referring to the cone body and tapered hole introduced in claim 1.
Claim 8 recites the internal thread (6) and the external thread (9) bidirectionally joint with each other effectively, that is, bidirectional contact and clasp with each other effectively to contain or be contained thread section. The term “effectively” is indefinite. In addition, the phrase “or be contained thread section” is awkwardly written and confusing.
Claim 8 recites on radial, circumferential, axial and angular etc. This phrase is confusing. In addition, the use of “etc” renders it indefinite. 
Claim 9 recites the first spiral conical surface of taper hole, the first spiral conical surface of cone body (721), the second spiral conical surface of cone body, and the interface. There is insufficient antecedent basis for these limitations.
Claim 9 recites under the guidance of spiral, internal cone and external cone self adjust until conical surface of bidirectional taper hole (42) and conical surface of bidirectional truncated cone body hug with each other to achieve the spiral conical surface in one direction bearing and/or the spiral conical surface two directions bearing at the same time and/or until in fix-diameter and self-position contact and/or in fix-diameter interference. These limitations are confusingly worded. In addition, it is unclear whether all the elements that lack an “a” or “the” in front of them are referring to elements previously introduced.
Claim 10 recites bidirectional spiral external thread and bidirectional spiral internal thread. It is unclear if this is referring to the dumbbell-shaped asymmetric bidirectional tapered thread introduced in claim 1, or is introducing other threads. 
Claim 11 is rejected for depending from claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 826,136 (“the GB patent”).
Claim 1 recites a dumbbell-shaped asymmetric bidirectional tapered threaded connection pair having lager left taper and a small right taper, or a dumbbell like (a left taper is greater than a right taper) asymmetric bidirectional tapered thread connection pair comprising an external thread (9) and an internal thread (6) threaded to the external thread (9); wherein a thread of the complete body of the dumbbell-shaped (left taper is greater than the right one) asymmetric bidirectional tapered thread (1) is a spiral shaped cone with small middle ends and large ends and a left taper (95) is larger than the right taper (96), including bidirectional taper hole (41) and/ or bidirectional truncated cone body (71). The GB patent teaches a bolt 1 and nut 4 connection structure wherein both the bolt and nut comprise asymmetric threads that engage each other with the left taper having a greater length than the right taper, and the left taper having a greater angle with respect to a line normal to the axis 5, when the head of the bolt is on the right (figs. 2, page 2 lines 109-124). Further, when interpreting the smaller length flank of fig. 2 as the right flank, a single thread is helical and comprises an dumbbell-like shape, i.e. a center with a smaller diameter than the ends (fig. 2). Further, the threads of the nut delimit a bidirectional tapered hole that houses a bidirectional truncated cone body defined by the external thread (fig. 2).
Claim 1 further recites a threaded body of the internal thread (6) is a cylindrical base body (2) with a spiral bidirectional taper hole (41) on the inner surface and presented in the form of non-solid space; the threaded body of the external thread (9) is a cylindrical matrix (3) with a spiral bidirectional truncated cone body (71) on outer surface and presented in the form of a material solid; the internal thread (6) and the external thread (9) pass through the cone hole to enclose the cone until the surface of the inner cone and outer cone bear on each other. As detailed above, the internal helical thread is on an inner surface of a cylindrical nut and delimits a helical hole comprising bidirectional tapers, and, the external helical thread is on an 
Claim 1 further recites the left taper of the asymmetric bidirectional cone forms the left taper (95) corresponding to a first taper angle (al), and the right cone forms the right taper (96) corresponding to the second taper angle (a2); the left taper (95) and right taper (96) have opposite direction and different taper; a technical performance depends mainly on the taper and the taper of the threaded body; preferably, both the first taper angle (al) and the second taper angle (a2) should be greater than 0 and less than 53; and for individual special fields, preferably, the first taper angle (al) is greater than or equal to 53 and less than 180. As illustrated in fig. 2 of the GB patent, the left and right tapers on the internal and external thread extend in opposite directions, e.g. the left taper extends inward when moving from left to right and the right taper extends outward when moving from left to right (fig. 2). Further, the left/first taper angle has an angle of 60 degrees with respect to a line normal to the central axis, and the right/second taper angle has an angle of 30 degrees (fig. 2, page 2 lines 109-124). 
Claim 2 recites the subject dumbbell-shaped (94) bidirectional conical internal thread (6) includes the left conical surface of bidirectional taper hole (42), namely the first spiral conical surface of taper hole (421) and the right conical surface, namely the second spiral conical plane of taper hole (422) and the internal spiral (5); the dumbbell-shaped (94) bidirectional conical external thread (9) includes the left conical surface of bidirectional truncated cone body (72), namely the first spiral conical surface of cone body (721) and the right conical surface, namely the second spiral conical surface of cone body (722) and the external spiral (8). As illustrated in fig. 2 of the GB patent, each other the internal and external threads form left and right conical surfaces and a helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads.
Claim 2 also recites the first spiral conical surface of taper hole (421) and the second spiral conical plane of taper hole (422), namely the shape of bidirectional spiral cone is same with the spiral outer side of cyclotron formed by the two hypotenuses of the right-angled trapezoid combination; the right-angle side of the right-angled trapezoid combination which is a symmetric combination between top and bottom edges of two right-angled trapezoids; and the right-angled trapezoid has same bottom side and upper side but different right-angle side and coincides with the central axis of the cylindrical nut (2); the right-angled trapezoid combinations move axially at a uniform velocity along the central axis of cylindrical nut (2) simultaneously; the first spiral conical surface of cone body (721) and the second spiral conical surface of cone body (722), namely the shape of bidirectional spiral cone is same with the spiral outer side of cyclotron formed by the two hypotenuses of the right-angled trapezoid combination; the right-angle side of the right-angled trapezoid combination which is a symmetric combination between top and bottom edges of two right-angled trapezoids; and the right-angled trapezoid has same bottom side and upper side but different right-angle side and coincides with the central axis of the columnar base body (3); the right-angled trapezoid combinations move axially at a uniform velocity along the central axis of columnar base body (3) simultaneously. As illustrated in annotated fig. 2 of the GB patent illustrated below, the shapes of the conical surfaces of both the internal and external threads have the shape described above.

    PNG
    media_image1.png
    422
    650
    media_image1.png
    Greyscale


Claim 4 recites when the subject right-angled trapezoid combination turns around at a uniform velocity, the distance of the axial movement of subject right-angled trapezoid combination is equal to the sum length of the right-angle sides of the right-angled trapezoid combination. As illustrated in figs. 1 & 2 of the GB patent, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 2 provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface of bidirectional cone, namely the first spiral conical surface of taper hole (421) and the second spiral conical plane of taper hole (422) and the internal spiral (5) are all continuous spiral or discontinuous spiral and/or the first spiral conical surface of cone body (721) and the second spiral conical surface of cone body (722), and external spiral (8) are all continuous spiral or discontinuous spiral. The GB patent teaches the threads being continuous helical surfaces (figs. 1 & 2).
Claim 6 recites the internal thread (6) is made of the symmetrical and mutual engaged top face of two taper holes (4), which has the same bottom surface and same top surface but different cone height and its bottom surface is on both ends of the bidirectional taper hole (41); when forming the dumbbell-shaped (94) asymmetric bidirectional taper thread (1), those engaging with the bottom surface of the adjacent bidirectional taper hole (41) respectively and/or or those to be engaged with the bottom surface of the adjacent bidirectional taper hole (41) respectively to present spiral then to become dumbbell-shaped (94) asymmetric bidirectional taper internal thread (6) are included. As illustrated in fig. 2 of the GB patent, each taper of a single thread of the internal thread delimits a truncated cone having top surfaces and bottom surfaces at the same distance from the axis 5. In addition, since the tapers have different lengths/angles, the heights of the cones are different. As further illustrated, the upper 
Claim 6 further recites the subject external thread (9) is made of the symmetrical and mutual engaged top face of two cone bodies (7), which has the same bottom surface and same top surface but different cone height and its bottom surface is on both ends of the bidirectional truncated cone body (71); when forming the dumbbell-shaped (94) asymmetric bidirectional taper thread (1), those engaging with the bottom surface of the adjacent bidirectional truncated cone body (71) respectively and/or or those to be engaged with the bottom surface of the adjacent bidirectional truncated cone body (71) respectively to present spiral then to become dumbbell-shaped (94) asymmetric bidirectional taper external thread (9) are included. As illustrated in fig. 2 of the GB patent, each taper of a single thread of the external thread delimits a truncated cone having top surfaces and bottom surfaces at the same distance from the axis 5. In addition, since the tapers have different lengths/angles, the heights of the cones are different. As further illustrated, the upper surfaces of the cones are joined together, and, the truncated cones have lower surfaces at ends of the individual thread such that they are joined with lower surfaces of adjacent threads.
Claim 7 recites a large diameter of the external thread (9) is an outer angular shape structure; a small diameter of the external thread (9) is an inner angular shape structure; a large diameter of the internal thread (6) is an inner angular shape structure; a small diameter of the internal thread (6) is an outer angular shape structure. The GB patent teaches the inner and outer diameters of the internal and external threads to be at a relatively sharp angle that transitions between the left and right tapers and between adjacent individual threads, i.e. have an angular shape structure (fig. 2).
The use of the phrase “and/or” after the above limitation renders the rest of claim 7 optional. Thus, the broadest reasonable interpretation does not include the subsequent limitations.
Claim 8 recites the internal thread (6) and external thread (9) are formed into a thread pair (10) by means of cone pairs constituted by the bidirectional tapered hole (41) and bidirectional truncated cone body (71) coordinating with each other to fix diameter under spiral's guidance; bidirectional truncated cone body (71) and bidirectional tapered hole (41) have clearance; each section of the internal thread (6) contains the corresponding external thread (9) coaxially and by centering and sizing to constitute a pair of sliding bearing; the thread connection pair is constituted by a pair or several pairs of sliding bearing. The tapers of the thread of the GB patent delimit truncated cones that slide past each other during the screwing in process, i.e. function as sliding bearings. The cooperation between the tapers also fixes and centers the bolt and nut with respect to each other (fig. 2, page 2 lines 109-124).
Claim 8 also recites the internal thread (6) and the external thread (9) bidirectionally joint with each other effectively, that is, bidirectional contact and clasp with each other effectively to contain or be contained thread section; the internal thread (6) taper hole (4) contains external thread (9) cone body (7) bi-directionally and positioning multi-directionally on radial, circumferential, axial and angular etc; each section of the internal thread (6) and the external thread (9) includes one side bidirectional load bearing and/or left and right sides bidirectional load bearing. Contact between the internal and external threads lock the two with respect to each other in every direction (fig. 2, page 2 lines 109-124). In addition, each individual thread bears a load in at least one direction (fig. 2).
Claim 9 recites the internal thread (6) and external thread (9) form into a thread pair (10) by means of the coordination of the first spiral conical surface of taper hole (421) and the first spiral conical surface of cone body (721) and the second spiral conical surface of cone body (722) uses the interface as bearing; and under the guidance of spiral, internal cone and external cone self adjust until conical surface of bidirectional taper hole (42) and conical surface of bidirectional truncated cone body hug with each other to achieve the spiral conical surface in one direction bearing and/or the spiral conical surface two directions bearing at the same time and/or until in fix-diameter and self-position contact and/or in fix-diameter interference. The GB patent teaches the left and right tapers of the external thread cooperating with the left and right tapers of the external thread such that they slide past each other during the screwing in process, i.e. function as a bearing (fig. 2). In addition, the tapers allow the bolt and nut to adjust until a sufficient locking force is provided by a conical surface of the internal thread contacting a conical surface of the external thread with sufficient force (fig. 2, page 2 lines 109-124).
Claim 10 recites the columnar base body is solid or hollow; the base body comprises cylinder and/or non-cylinder workpieces and objects which are required to be processed for bidirectional spiral external thread (9) on its outer surface; the cylindrical base body (2) is comprises cylinder body and/or non-cylinder workpieces and objects which are required to be processed for bidirectional spiral internal thread (6) on its inner surface; the outer surface and/or inner surface is cylinder surface and/or cone surface including non-cylinder surface or surface geometry. The GB patent teaches the solid bolt and nut to comprise cylindrical bodies that are capable of having the threads machined on the outer cylindrical surface and inner cylindrical surface, respectively (fig. 2). 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, the GB patent fails to explicitly teach when the subject right-angled trapezoid combination turns around at a uniform velocity, a distance of the axial movement of subject right-angled trapezoid combination is at least double length of the sum of the right-angle sides of the right-angled trapezoid combination. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted herewith). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both the GB patent and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of the GB patent to be a double start thread such that the lead is doubled. Since the GB patent teaches the lead equal to the pitch (figs. 1 & 2), creating a double start thread would make the lead two times the pitch.
Given the above modification, since the lead of the GB patent is doubled, the shape of a thread of the GB patent would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Regarding claim 11, the GB patent fails to explicitly teach the internal thread (6) and/or external thread (9) comprises single threaded body with incomplete taper geometry, that is, single thread body is incomplete unit body thread. However, this would have been obvious in view of Mori.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”